CONCURRING OPINION
By BENNETT, J.
I believe that the final objection to the testimony of the plaintiff as to the value of the stolen garments went to its admissibility and not just to its weight. I concede that the plaintiff allegedly qualified as an expert on value of garments of this sort, and that, as to all those garments about which he had any personal recollection or knowledge, his opinion of their value would have been admissible for such weight as the jury might see fit to attach to it. However, on cross-examination the *463plaintiff disclosed that the opinion evidence which he had been allowed to give was based on a personal knowledge or recollection of “some of them” only. He disclosed that as to all the other garments his opinion was gased only on the hearsay of what he had been told. Inasmuch as there was nothing in the record from which to separate the good from the bad, the motion to exclude his opinion of the total loss should have been granted.
However, I realize fully that, because of the method in which this hearsay information had been gathered as a practical matter, there would be no substantial difference in the result if the plaintiff were compelled to bring in several dozen witnesses. I certainly, therefore, cannot certify that substantial justice was not done the defendant by the judgment below, despite what I regard as the admission of improper opinion evidence as to the loss sustained.
Having written this much, I might also add a word on the waiver question. This insurance policy was not a policy running for any fixed term, but by its terms was “continuous” from date of issue “until can-celled.” The defendant relied primarily on the flat term of its waiver clause and on the argument which was, in substance, that any waiver by reason of prior conduct could not be any broader than the prior conduct. In other words, acceptance of premiums a few days late on prior occasions would not excuse non-payment for several months in the litigated instance. It seems to me that this argument misses the point. The language from which they claim that the policy had lapsed was to the effect that if the premium was not paid when due the policy “automatically terminated” without notice to anyone.
We concede that an insurance company might slip once, or it might slip twice. However, the record discloses that on numerous occasions this insurance company, by its conduct, demonstrated that this langnuage “automatically terminated” did not mean to them what they now say it means. Payments became overdue, the policy was not looked upon by the company as terminated, the premium was thereafter accepted, and the poilcy was not reinstated by notice or by any more formal agreement of reinstatement as it would have been if actually cancelled, and the parties proceeded exactly as if the policy had been in force all the time and had not been terminated. Whether you call it “waiver” or some other word, we believe that the conduct of the company could only be construed as showing that “automatically terminated” did not mean what it said, and that the defendant could not act for months as if default in payment did not terminate the policy and then rely on its literal language as a defense when, after loss, it turned out to be to its advantage to do so.
Since the conduct of the defendant has shown that this clause was not to be taken literally between the parties, we believe that the company must then be relegated to the other clause for its protection against non-payment, to-wit, the right to cancel upon notice.
Nor is this a responsibility which the company can avoid under its waiver clause by passing the only actual knowledge of tne time of payment back to Wilkoff, and having him pass it 'back to his office girl. The company itself had to know whether its policy was terminated or not, and act accordingly if the disputed clause meant what they now claim it means.